Citation Nr: 0737721	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in October 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  Service connection is currently in effect for tinnitus; 
bilateral hearing loss; residuals of a cold injury of the 
right foot; residuals of a cold injury of the left foot; and 
scar of the right scapular area.

2.  The veteran has a current diagnosis of gastrointestinal 
(GI) reflux disorder and hiatal hernia.

3.  The evidence of record does not relate the veteran's 
stomach disorder to service, or to any service-connected 
disorder.


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a stomach disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in January 2006 
satisfied the duty to notify provisions; an additional letter 
was sent in September 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  

The veteran's service medical records and VA medical 
treatment records have been obtained; he has identified no 
pertinent private medical records.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in December 2005.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or 


in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The evidence of record does not support a grant of service 
connection for a stomach disorder on a direct basis.  The 
service medical records do not show a diagnosis of or 
treatment for a stomach disorder in service.  Additionally, 
there is no medical evidence that relates the veteran's 
current stomach disorder directly to his military service or 
to any incident therein.  Accordingly, service connection for 
a stomach disorder on a direct basis is not warranted.

Nevertheless, service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

The evidence of record indicates that the veteran's stomach 
disorder is not related to a service-connected disorder, and 
specifically, medications prescribed for his service-
connected scar.  The only medical opinion of record 
pertaining to this issue, given by the examiner during the 
December 2005 VA stomach examination, concluded that it was 
less likely than not that the veteran's stomach disorder was 
caused by or the result of medications for other disorders.  
The rationale for this opinion was that the veteran reported 
his dysphagia and pyrosis started two years prior; the hiatal 
hernia and GI reflux identified on the September 2005 upper 
GI tests were shown to have an organic cause, and not to be 
secondary side effects of 


either medication the veteran asserted he took for pain from 
his scar.  Further, there was no evidence of the conditions 
that would be associated with those medications, such as 
esophagitis, gastritis, or ulceration.  Finally, although 
dysmotility was identified on the GI series, the examiner 
related it to the veteran's age, and other organic pathology, 
not medication use.  

There are no opinions which contradict that of the VA 
examiner.  Although the veteran testified during his November 
2006 RO hearing that his VA nurse practitioner, I. S. P., 
related his stomach disorder to his pain medications for his 
scar, however, "the connection between what a [healthcare 
provider] said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. 
Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 
235 (1996).  Therefore, the veteran's testimony regarding 
what a nurse purportedly told him regarding the etiology of 
his stomach disorder does not link the veteran's condition to 
a service-connected disorder.   

Further, there is no evidence that the veteran regularly took 
medications for his service-connected scar; VA outpatient 
treatment records dated in May 2006 and November 2006 show 
that these medications were for the veteran's arthritis 
and/or low back pain.  A May 2006 VA outpatient treatment 
record noted right shoulder pain, but only for the six 
previous weeks.  Further, during the December 2005 VA scar 
examination, the veteran did not report taking any 
medications for his scar symptomatology.  Ultimately, the 
evidence does not show that the veteran's stomach disorder is 
related to service or to a service-connected disorder.  For 
these reasons, service connection for a stomach disorder is 
not warranted.

Because the evidence of record does not relate the veteran's 
stomach disorder to his military service or to a service-
connected disorder, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is 


inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a stomach disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


